Holcomb, J.
(dissenting) — By the majority decision the disintegration of the probate code of 1917 is begun. Laws of 1917, ch. 156, p. 642.
The majority say: “The statute, while it defines certain things as disqualifications, does not say in terms, nor do we think by necessary implication, that there shall be no other.” And in conclusion the majority say: “In this state, the administration of estates is wholly statutory, and we feel free to give the statutes that construction which in our judgment will best accord with their purpose and spirit.”
This reasoning is wholly inconsistent and illogical. Furthermore it is not giving the statutes a construction to accord with their purpose and spirit. It is positively legislating and creating disqualifications which the statutes did not create.
It may be granted that appellant is not a very admirable character, and not such a person as any *271court or judge would desire, if uncontrolled by statute, to grant any trust to; but we cannot disregard positive provisions of the probate statutes.
The record shows that appellant had used the sum of $150, according to his own admission, of the ready funds of the estate, after the death of his father, in making a visit to his sister, Emily Burchard, at Clinton, Iowa. He candidly admitted the use of this money; but as he would be compelled to give bond if appointed administrator, the provisions of the statute requiring him to fully account for all of the estate, the terms of his bond would be amply sufficient to protect the persons interested in the estate.
The record also shows that Emily Burchard, the only other eligible on a parity with appellant for appointment as administrator, while at first objecting to his appointment, afterwards withdrew her objection and prayed for his appointment, leaving no others objecting except grandchildren, who were fourth in the order of eligibles.
The record also shows that Charlotte Langill, the wife of decedent, and who shortly before the death of Levi M. Langill had been adjudged by the superior court, upon the certificates of two competent physicians, as insane, had shortly thereafter been pronounced sane. Upon her being adjudged insane, appellant was appointed guardian of her estate, and upon her discharge from custody, his appointment had been annulled and he had been ordered forthwith to report as guardian to the superior court. His attorney immediately moved to set aside the order discharging him as guardian, upon the ground that it was made without notice, and without any hearing, and without any testimony or evidence in support of the same, and that the court was without jurisdiction of the parties *272or the subject-matter. He made no report as guardian up to the time of the hearing upon the petition for appointment of administrator. Upon the conclusion of the hearing on the appellant’s petition for appointment of administrator, the court orally announced that nothing had been shown upon the hearing to show that appellant was not a fit and proper person, except that he had failed to report and account as guardian of the estate of Charlotte Langill, as directed by the superior court, and that his disobedience of such order was a very good indication that he ought not to be appointed administrator. It was adjudged, therefore, that appellant was not a fit and proper-person to be appointed administrator. That is the only ground upon which the trial court refused to appoint him administrator, but the majority seem to find some other.
The probate code, Laws of 1917, p. 656, ch. 156, in § 61, provides:
“Administration of the estate of the person dying intestate shall be granted to some one or more of the persons hereinafter mentioned and they shall be respectively entitled to the following order: . . . “Next of kin in the following order: 1, child or children; . . . ”
Section 87 of the code provides:
“The following persons are not qualified to act as executors or administrators: Corporations, non-residents of this state, minors, persons of unsound mind, or who have been convicted of any felony or misdemeanor involving moral turpitude. ’ ’
Appellant fell within none of the disqualified classes, and while he may have been guilty of a felony or of a misdemeanor involving moral turpitude, he had not been convicted thereof. Yet the majority say that, because the appearances are that he has been guilty of such an offense, although not convicted, and although *273the statute specifies those who have been convicted of a felony or of a misdemeanor involving moral turpitude as being disqualified — they read into the statute that, if the court suspects that the applicant has been guilty of a felony or of a misdemeanor, etc., he shall not be appointed.
At common law, eligibility was the rule, and disqualification for the granting of administration the exception. Illiteracy, ignorance, interest in the estate, immorality, and even criminality were not regarded as disqualifications; but idiocy and insanity were.
“In the United States the right to letters of administration is generally regulated by statute, and more or less elaborate provisions are made by such laws determining the priorities of the various relatives of different degrees.” 11 R. C. L., p. 34, § 22.
“Next after husband and wife the preference as to letters of administration is usually given under modern statutes to the next of kin, or to the nearest relative of the deceased. . . .” 11 R. C. L., p. 37, §26.
“Even under statutes regulating the priorities of those entitled to administer, considerable discretion is given the court in determining who shall be appointed. Where the statute provides that the surviving spouse or next of kin, or both, as the court may determine, must be appointed, if suitable and competent to discharge the trust, it is for the court to determine whether such persons are incompetent or unsuitable. A statute, one section of which empowers a court to appoint as executors persons named in a will if they are fit persons, and a subsequent section of which enumerates the persons who are not deemed fit, vests in the court a discretion to determine the existence of the particular causes of disability enumerated, hut does not vest a broad discretion to determine what are causes of disability.” 11 R. C. L., p. 42 (Italics ours).
It will be noted that our statute does not read as indicated in the text above, that certain persons must *274be appointed if suitable and competent to discharge the trust, but does specify certain persons in certain order who shall be appointed, and the subsequent section specifies certain persons who shall be disqualified; and since at common law and in many of the states it is generally true that the moral fitness of a person to be appointed executor or administrator should not be inquired into by the court, and since our statute makes no such provision, but does make certain specific provisions disqualifying one from appointment, such moral qualifications are undoubtedly not required.
If courts having jurisdiction of probate matters can deviate from the order of eligibles as provided by statute in § 61, supra, and can find disqualifications not found in § 87, supra, the entire provisions are useless and ineffective, and the courts will be at liberty to appoint any person selected by them upon application for appointment of an administrator.
True, “the purpose of administration is to preserve the estate and cause it to pass to the heirs and distributees without waste or loss, and without undue delay;” but as to all those matters, those interested would be amply protected by good and sufficient bond.
The majority opinion is manifestly wrong and the order appealed from should be reversed.
Parker, C. J., and Mitchell, J., concur with Holcomb, J.